Case 19-10401 Document 14

Pca cuae ii to identify the case:

Debtor 1
Debtor 2

Virginia Gonzalez

 

‘Spouse, if fling}

United States Bankruptcy Court for the:

Case number

Texas
{State}

Southern _District of

19-10401

 

 

Filed in TXSB on 11/27/19 Page 1 of 9

 

 

Official Form 427
Cover Sheet for Reaffirmation Agreement

Anyone who is party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirmation agreement,

and file the documents within the time set under Bankruptcy Rule 4008.

Ca Explain the Repayment Terms of the Reaffirmation Agreement

 

 

 

 

 

 

 

 

 

1. Who is the creditor? Nissan Motor Acceptance Corp.
Name of the creditor
2. How much is the debt? On the date that the bankruptcy case is filed $ 14,896.02
To be paid under the reaffirmation agreement $e ___ 14,896.02
$502.94 per month far 35 months (if fixed interest rate)
3. What is the Annual Before the bankruptcy case was filed 14.8200%
Percentage Rate {APR)
of interest? (See Under the reaffirmation agreement 11.8200%  [K] Fixed rate .
Bankruptcy Code = Adjustable rate
§ 524(k)(3)(E).)
4. Does coilateral secure O No
the debt? Yes. Describe the collateral. 2016 Nissan Sentra, VIN: 3N1AB7AP6GY 208356
Current market value $ 11,125.00
§. Does the creditor assert [> No
that the debt is Ol Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeabie.
nondischargeable?
6. Using information from income and expenses reported on Schedule I and J Income and expenses stated on the reaffirmation agreement
Schedule |: Your income
(Official Form 1061) and
Schedule J: Your 6a, Combined monthly income from $ 2,186.59 6e. Monthly income from all sources $ 2,186.59
Expenses (Official Form line 12 of Schedule t after payroll deductions ~~
106J}, fill in the amounts.
6b. Monthly expenses from line 22c of -« 6f. Monthly expenses . . 3
Schedule J 2,180.83 sod, | R0-¥:
6c. Monthly payments on all - —O- 6g. Monthly payments on ail - — oO 7
reaffirmed debts not listed on $ reaffirmed debts not included in $_. a
Schedule J monthly expenses
6d. Scheduled net monthly income Se 5,76 6h. Present net monthly income sD Ile
Subtract lines 6b and 6c from 6a. Subtract lines 6f and 6g from 6e.
if the total is less than 0, put the if the total is lass than 0, put the
number in brackets. number in brackets.
Officiat Form 427 Cover Sheet for Reaffirmation Agroomont

4380-N-1331

Page 1

4215

 
 

 

Case 19-10401 Document 14 Filed in TXSB on 11/27/19 Page 2 of 9

 

 

 

 

 

 

 

 

Debtor 1 Virginia © Gonzalez Case number (if known} 49-10401
First Name Middle Name Last Name
7, Are the income amounts & No
“on tines 6a and 6e . , .
. é 10.

different? QO Yes Explain why they are different and complete line 10

8. Are the expense amounts wa
on lines 6b and 6f O Yes. Explain why they are different and complete line 10.
different?

9. Is the net monthly of No
income in line 6h less [ Yes. A presumption of hardship arises (unless the creditor is a cradit union).
than 0? , Expiain how the debtor will make monthly payments on the reaffirmed debt and pay other living expenses.

Complete line 10.

 

 

 

10, Debtor's certification
about lines 7-9

x

If any answer on lines 7-9

I certify that each explanation on lines 7-9 is true and correct.

x

 

sign here.

If all the answers on lines
7-9 are No, go to line 11.

is Yes, the debtor must Signature of Debtor 1

Signature of Debtor 2 (Spouse Only in a Joint Case)

 

 

11. Did an attorney represent oxo
Yes.

tha debtor in negotiating

Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement?

 

the reaffirmation O 6
agreement? Yes
Sign Here

 

Whoever fills out this form
must sign here.

 

| certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the parties identified on

this Cover Sheag for Reaffirmation Agreement.

x
x A G3

Signattire O ~
/Frinted Nama
Craig A. Edeiman

John Rafferty

Mukta Suri

Natalie Lea

14841 Dallas Parkway, Suite 425

Dallas, Texas 75254

(972) 643-6600

(972) 643-6698

E-mail: consumer? @nbsdefaultservices.com

 

Check one:

C) Debtor or Debtor's Attorney
C1 Creditor of Creditor’s Attorney
(] — Creditor's Authorized Agent

  
 

 

 

Official Form 427
4380-N-1331

Cover Sheet for Roaffirmation Agreemant

Page 2

 

 
 

 

Case 19-10401 Document 14 Filed in TXSB on 11/27/19 Page 3 of 9

B2400A (12/15)

 

Check One,

O sw Presumption of Undue Hardship

1 No Presumption of Undue Hardship

See Debtor's Statement in Support of Reaffirmation,
Part II below, to determine which box to check.

 

 

 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS

In Re: Virginia Gonzalez § Case No. 19-10401

Debtor § Chapter 7

§
§

REAFFIRMATION DOCUMENTS

Name of Creditor: Nissan Motor Acceptance Corp.

QO Check this box if Creditor is a Credit Union

PARTI. REAFFIRMATION AGREEMENT

Reaffirming a debt is a serious financial decision. Before entering into this Reaffirmation Agreement, you
must review the important disclosures, instructions, and definitions found in Part V of this form.

A.
B.

Brief description of the original agreement being reaffirmed: Motor Vehicle Lien

AMOUNT REAFFIRMED: $14,896.02
The Amount Reaffirmed is the entire amount that you are agreeing to pay. This may include unpaid principal,
interest, and fees and costs (if any) arising on or before November 6, 2019, which is the date of the Disclosure
Statement portion of this form (Part V).

See the definition of "Amount Reaffirmed" in Part V, Section C below.
The ANNUAL PERCENTAGE RATE applicable to the Amount Reaffirmed is 11.8200%.
See definition of "Annual Percentage Rate" in Part V, Section C below.

This is a (check one) Fixed Rate O Variable Rate

If the loan has a variable rate, the future interest rate may increase or decrease from the Annual Percentage Rate
disclosed here.

I 4380-N-1331
 

B2400A (12/15)
D. Reaffirmart

 

Case 19-10401 Document 14 Filed in TXSB on 11/27/19 Page 4 of 9

  
   

  

is-reaffir ation agreement shall be

*On the rity date, all outstanding amounts owed under
immediately due and payable,

C) Describe repayment terms, including whether future payment amount(s) may be different from the initial

payment amount.

 

 

 

E. Describe the collateral, if any, securing the debt:

Description: 2016 Nissan Sentra, VIN: 3N1 AB7AP6GY 208356
Current Market Value: $11,125.00

F. Did the debt that is being reaffirmed arise from the purchase of the collateral described above?

Yes. | What was the purchase price for the collateral? $25,724.70

Ol No. What was the amount of the original loan? $

G. Specify the changes made by this Reaffirmation Agreement to the most recent credit terms on the reaffirmed

debt and any related agreement:

Terms as of the Terms After

Date of Bankruptcy Reaffirmation

Balance Duc $14,896.02 $14,896.02
(inchuling fees and costs)

Annual Percentage Rate 11.8200% 11.8200%

Monthly Payment $502.94 $502.94

H. () Check this box if the creditor is agreeing to provide you with additional future credit in connection with

P

A.

this Reaffirmation Agreement. Describe the credit limit, the Annual Percentage Rate that applics to
future credit and any other terms on future purchases and advances using such credit:

 

 

ART II. DEBTOR'S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

Were you represpfited by an attorney during the course of negotiating this agreement?
Check one. Yes O No

Is the creditor a credit union?
Check one. 0 Yes No

tw

4380-N-1331
 

Case 19-10401 Document 14 Filed in TXSB on 11/27/19 Page 5 of 9

B2400A (12/15) Page 3

C. If your answer to EITHER question A. or B. above is "No" complete |. and 2. below.
I. Your present monthly income and expenses are:

a. Monthly income from all sources after payroll deductions $2,186.59

(take-home pay plus any other income)

b. Monthly expenses
(including all reaffirmed debts except this one)

c. Amount available to pay this reaffirmed debt $ 5 Of | 0
(subtract b. from a.)

d. Amount of monthly payment required for this reaffirmed debt $502.94

Uf the monthly payment on this reaffirmed debt (line d.) is greater than the amount you have available to
pay this reaffirmed debt (line c.}, you must check the box at the top of page one that says “Presumption
of Undue Hardship." Otherwise, vou must check the box at the top of page one that savs "No
Presumption of Undue Hardship."

Ww

You believe that this reaffirmation agreement will not impose an undue hardship on you or your
dependents because:

WA one of the two statements below, if applicable:

You can afford to make the payments on the reaffirmed debt because your monthly income is
greater than your monthly expenses even after you include in your expenses the monthly payments
on all debts you are reaffirming, including this one.

O You can afford to make the payments on the reaffirmed debt even though your monthly income is
less than your monthly expenses after you include in your expenses the monthly payments on. all
debts you are reaffirming, including this one, because:

 

 

 

Use an additional page if needed for a full explanation.

D. If your answers to BOTH questions A. and B. above were "Yes," check the following statement, if
applicable:

QO You believe this Reaffirmation Agreement is in your financial interest and you can afford to make
the payments on the reaffirmed debt.

Also, check the box at the top of page one that says "No Prestanption of Undue Hardship."
Pp OF pag A f iP

3 4380-N-1331
 

 

Case 19-10401 Document 14 Filed in TXSB on 11/27/19 Page 6 of 9

B2400A (12/15) Page 4
PART IIL. CERTIFICATION BY DEBTOR(S) AND SIGNATURES OF PARTIES

I (We) hereby certify that:
(1). I (We) agree to reaffirm the debt described above.

(2). Before signing this Reaffirmation. Agreement. I (we) read the terms disclosed in this
Reaffirmation Agreement (Part I) and the Disclosure Statement, Instructions and
Definitions included in Part V below;

(3). The Debtor's Statement in Support of Reaffirmation Agreement (Part I] above) is true and
complete;

(4). Lam (We are) entering into this agreement voluntarily and am (are) fully informed of my
(our) rights and responsibilities; and

(5). I (We) have received a copy of this completed and signed Reaffirmation Documents
form.

SIGNATURE(S) (If this is NG Reaffirmation Agreement, botly debtors must sgn:

Date alas io

Signature Cz “be Atv acer. Xe Lb De) See “pose
C3 oo

 

Vir -ginidAGonzalez

Date Signature

 

Reaffirmation Agreement Terms Accepted by Creditor:
(Creditor Nissan Motor Acceptance Corp. 14841 Dallas Parkway, Suite 425, Dallas, Texas 75254
Print Name Mddress

AP rine | f resentative
Ceraie A. Edel Signature
ason Cottrill

John Rafferty
Mukta Suri
INatalie Lea

 

 

 

 

   

 

 

 

 

 

PART IV. CERTIFICATION BY DEBTOR'S ATTORNEY (IF ANY)
To be filed only if the attorney represented the debtor during the course of negotiating this agreement.

[hereby certify that: (1) this agreement represents a fully informed and voluntary agreement by the debtor; (2)
this agreement does not impose an undue hardship on the debtor or any dependent of the debtor; and (3) I have
fully advised the debtor of the legal effect and consequences of this agreement and any default under this
agreement.

Cl A presumption of undue hardship has been established with respect to this agreement. In my opinion,
however, the debtor is(are) able to make the required payment.

Check box, if the presumption of undue hardship box is checked on page | and the creditor is not a Credit

_ Union. a
Signature of Debtor's Attorney. LD / Lo

Print Name of Debtor's Attomey Abehardo image Jr

  

Date

 

4 4380-N-1331
 

Case 19-10401 Document 14 Filed in TXSB on 11/27/19 Page 7 of 9

B2400A (12/15) Page 5

PART V. DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)

Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation Agreement (Part I
above) and these additional important disclosures and instructions.

Reaffirming a debt is a serious financial decision. The law requires you to take certain steps to make sure the
decision is in your best interest. If these steps, detailed in Part B below, are not completed, the reaffirmation
agreement is not effective, even though you have signed it.

A. DISCLOSURE STATEMENT

1,

What are your obligations if you reaffirm a debt? A reaffirmed debt remains your personal legal
obligation. Your reaffirmed debt is not discharged in your bankruptcy case. That means that if you
default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to take your
property or your wages. Your obligations will be determined by the reaffirmation agreement, which may
have changed the terms of the original agreement. If you are reaffirming an open end credit agreement,
that agreement or applicable law may permit the creditor to change the terms of that agreement in the
future under certain conditions,

Are you required to enter into a reaffirmation agreement by any law? No, you are not required to
reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest. Be sure you can
afford the payments that you agree to make.

What if your creditor has a security interest or lien? Your bankruptcy discharge does not eliminate
any lien on your property. A "lien" is often referred to as a security interest, deed of trust, mortgage, or
security deed. The property subject to a lien is often referred to as collateral. Even if you do not reaffirm
and your personal liability on the debt is discharged, your creditor may still have a right under the lien to
take the collateral if you do not pay or default on the debt. If the collateral is personal property that is
exempt or that the trustee has abandoned, you may be able to redeem the item rather than reaffirm the
debt. To redeem, you make a single payment to the creditor equal to the current value of the collateral, as
the parties agree or the court determines.

How soon do you need to enter into and file a reaffirmation agreement? If you decide to enter into a
reaffirmation agreement, you must do so before you receive your discharge. After you have entered into
a reaffirmation agreement and all parts of this Reaffirmation Documents package requiring signature,
have been signed, either you or the creditor should file it as soon as possible. The signed agreement must
be-filed with the court no later than 60 days after the first date set for the meeting of creditors, so that the
court will have time to schedule a hearing to approve the agreement if approval is required. However, the
court may extend the time for filing, even after the 60-day period has ended.

Can you cancel the agreement? You may rescind (cancel) your reaffirmation agreement at any time
before the bankruptcy court enters your discharge, or during the 60-day period that begins on the date
your reaffirmation agreement is filed with the court, whichever occurs later. To rescind (cancel) your
reaffirmation agreement, you must notify the creditor that your reaffirmation agreement is rescinded (or
canceled). Remember that you can rescind the agreement, even if the court approves it, as long as you
rescind within the time allowed.

5 4380-N-1331
 

    

Case 19-10401 Document 14 Filed in TXSB on 11/27/19 Page 8 of 9

B2400A (12/15) Page 6

6. When will this reaffirmation agreement be effective?
a. If you were represented by an attorney during the negotiation of your reaffirmation agreement

i. if the creditor is not a Credit Union, your reaffirmation agreement becomes effective upon
filing with the court unless the reaffirmation is presumed to be an undue hardship in which case
the agreement becomes effective only after the court approves it;

ii. if the creditor is a Credit Union, your reaffirmation agreement becomes effective when it is
filed with the court.

b. If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, the reaffirmation agreement will not be effective unless the court approves it. To have
the court approve your agreement, you must file a motion. See Instruction 5, below. The court will
notify you and the creditor of the hearing on your reaffirmation agreement. You must attend this
hearing, at which time the judge will review your reaffirmation agreement. If the judge decides that
the reaffirmation agreement is in your best interest, the agreement will be approved and will become
effective. However, if your reaffirmation agreement is for a consumer debt secured by a mottgage,
deed of trust, security deed, or other lien on your real property, like your home, you do not need to
file a motion or get court approval of your reaffirmation agreement.

7, What if you have questions about what a creditor can do? If you have questions about reaffirming a
debt or what the law requires, consult with the attorney who helped you negotiate this agreement. If you
do not have an attorney helping you, you may ask the judge to explain the effect of this agreement to you
at the hearing to approve the reaffirmation agreement. When this disclosure refers to what a creditor
"may" do, it is not giving any creditor permission to do anything. The word "may" is uscd to tell you
what might occur if the law permits the creditor to take the action.

B. INSTRUCTIONS

1. Review these Disclosures and carefully consider your decision to reaffirm. If you want to reaffirm,
review and complete the information contained in the Reaffirmation Agreement (Part I above). If your
case is a joint case, both spouses must sign the agreement if both are reaffirming the debt.

2. Complete the Debtor's Statement in Support of Reaffirmation Agreement (Part If above). Be sure that
you can afford to make the payments that you are agrecing to make and that you have received a copy of
the Disclosure Statement and a completed and signed Reaffirmation Agreement.

3. If you were represented by an attorncy during the negotiation of your Reaffirmation Agreement, your
attorney must sign and date the Certification By Debtor's Attorney section (Part IV above).

4, You or your creditor must file with the court the original of this Reaffirmation Documents packet and a
completed Reaffirmation Agreement Cover Sheet (Official Bankruptcy Form 427).

5. If you are not represented by an attorney, you must also complete and file with the court a separate
document entitled "Motion for Court Approval of Reaffirmation Agreement" unless your reaffirmation
agreement is for a consumer debt secured by a lien on your real property, such as your home. You can
use Form B2400B to do this.

6 4380-N-1331
Case 19-10401 Document 14 Filed in TXSB on 11/27/19 Page 9 of 9

 

B2400A (12/15) Page 7

C. DEFINITIONS

1. “Amount Reaffirmed" means the total amount of debt that you are agreeing to pay (reaffirm) by
entering into this agreement. The total amount of debt includes any unpaid fees and costs arising on or
before the date you sign this agreement that you are agreeing to pay. Your credit agreement may obligate
you to pay additional amounts that arise after the date you sign this agreement, You should consult your
credit agreement to determine whether you are obligated to pay additional amounts that may arise after
the date of this agreement.

2. "Annual Percentage Rate" means the interest rate on a loan expressed under the rules required by
federal law. The annual percentage Rate (as opposed to the "stated interest rate”) tells you the full cost of
your credit including many of the creditor's fees and charges. You will find the annual percentage rate
for your original agreement on the disclosure statement that was given to you when the-loap papers were
signed or on the monthly statements sent to you for an open end credit account such as a credit card.

3. "Credit Union" means a financial institution as defined in 12 U.S.C. § 461(0)(1)(A)(iv). It is owned and
controlled by and provides financial services to its members and typically uses words like "Credit
Union" or initials like "C.U." or "F.C.U." in its name.

7 - 4380-N-1331
